     3:92-cr-30065-SEM-TSH # 51    Page 1 of 12                                    E-FILED
                                                       Thursday, 25 June, 2020 10:55:06 AM
                                                              Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,                )
                                         )
                Plaintiff,               )
                                         )
     v.                                  )        Case No. 92-30065-001
                                         )
MICHAEL E. THOMPSON,                     )
                                         )
                Defendant.               )

                                  OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant Michael E. Thompson’s

Amended Motion for Compassionate Release (d/e 43) requesting a

reduction in his term of imprisonment pursuant to 18 U.S.C. §

3582(c)(1)(A). For the reasons set forth below, the motion is

GRANTED.

                             I. BACKGROUND

     On August 30, 1993, Defendant Michael Thompson was

sentenced to 216 months’ imprisonment for conspiracy to distribute

cocaine. On December 12, 2003, Defendant began his term of

supervised release. However, a petition to revoke his supervised

release was filed and new federal charges were brought against


                              Page 1 of 12
     3:92-cr-30065-SEM-TSH # 51   Page 2 of 12




Defendant.

      On June 5, 2008, Defendant Michael Thompson pled guilty to

Counts 1 through 5 and 7 of the Second Superseding Indictment in

the new federal case, case no. 07-cr-30065. Count 1 charged

Defendant with knowingly and intentionally conspiring to distribute

5 kilograms or more of a mixture containing cocaine in violation of

21 U.S.C. §§ 841(a)(1) and (b)(1)(A). Count 2 through 5 charged

Defendant with money laundering in violation of 18 U.S.C. §

1956(a)(1)(B)(i). Count 7 charged Defendant with structuring in

violation of 31 U.S.C. §§ 5324(b)(1) and (d)(1) and 18 U.S.C. § 2.

     On May 11, 2009, Defendant was sentenced to 240 months’

imprisonment on Count 1, 235 months’ imprisonment on Counts 2

through 5, and 60 months’ imprisonment on Count 7 to run

concurrently with each other and consecutively to any sentence

imposed in this case. Defendant was also sentenced to a 10-year

term of supervised release.

     On the same day, Defendant’s supervised release was revoked

in this case for violating a mandatory condition by committing

conspiracy to distribute cocaine and money laundering. Defendant

was sentenced to 46 months’ imprisonment to run consecutive to


                              Page 2 of 12
     3:92-cr-30065-SEM-TSH # 51   Page 3 of 12




the sentence imposed in case no. 07-cr-30010-001. Defendant did

not receive any additional term of supervised release.

     Defendant is currently serving his sentence in USP Thomson.

He has a projected release date of June 13, 2027. As of June 23,

2020, USP Thomson has 2 active COVID-19 cases. See COVID-19

Cases, Federal Bureau of Prisons,

https://www.bop.gov/coronavirus/ (last accessed June 23, 2020).

     On May 27, 2020, Defendant filed a pro se motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). See

d/e 38. On June 5, 2020, following the appointment of the Federal

Public Defender’s Office to represent Defendant, an Amended

Motion for Compassionate Release was filed. See d/e 43.

Defendant seeks compassionate release due to his health issues

and the COVID-19 pandemic. Defendant is a 51-year-old African

American male who has been diagnosed with the sickle cell trait.

Defendant also argues that he has met the 30-day statutory

exhaustion requirement found in 18 U.S.C. § 3582(c)(1)(A) because

he submitted a request to the warden of his BOP facility on April 4,

2020, but has not received a response back. Regardless, Defendant

argues that the Court should waive the prerequisites for defendant


                             Page 3 of 12
     3:92-cr-30065-SEM-TSH # 51   Page 4 of 12




filing such a motion as he is at risk for serious and imminent harm.

     On June 9, 2020, the Government filed a response opposing

Defendant’s motion. See d/e 45. The Government argues that the

Court lacks the authority to grant Defendant’s motion because

Defendant has not exhausted his administrative rights with the

Bureau of Prisons (BOP) or waited 30 days from the time a request

to BOP regarding a motion for compassionate release was made.

The Government also argues that Defendant has not established

extraordinary and compelling reasons to warrant a reduction.

     On June 19 and 23, 2020, the Court held a video conference

hearing on Defendant’s motion, at which the Court spoke to

Defendant Thompson and his BOP case manager and heard oral

arguments from counsel.

                            II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).


                             Page 4 of 12
     3:92-cr-30065-SEM-TSH # 51   Page 5 of 12




     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting 30

days from when the inmate made his or her request, whichever is

earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant’s behalf or the lapse of 30 days
     from the receipt of such a request by the warden of the
     defendant’s facility, whichever is earlier, may reduce the
     term of imprisonment (and may impose a term of
     probation or supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment), after considering the
     factors set forth in section 3553(a) to the extent that they
     are applicable, if it finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent
     with applicable policy statements issued by the


                             Page 5 of 12
     3:92-cr-30065-SEM-TSH # 51   Page 6 of 12




     Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).

     The Court concludes that § 3582(c)(1)(A) does not require the

Court to wait to consider a compassionate release request if there is

a credible claim of serious and imminent harm from this pandemic.

That does not mean the Court will waive the exhaustion

requirements in all cases. The decision must be made on a case-

by-case basis.

     In this case, Defendant argues that he submitted a request to

the warden of USP Thomson. See Amended Motion, d/e 43.

However, the Government disputes this as USP Thomson alleges it

has no record of receiving said request. See Response, d/e 45. It’s

possible that the request may have been lost or BOP has simply not

reviewed the request due to the constraints and limitations created

by the pandemic. The Court finds credible Defendant’s

representation that he submitted a request to the warden.

Regardless, the Court excuses the requirement to exhaust

Defendant’s administrative remedies or meet the 30 days

requirement pursuant to 18 U.S.C. § 3582(c)(1)(A).




                             Page 6 of 12
     3:92-cr-30065-SEM-TSH # 51   Page 7 of 12




     The Court begins with the factors set out in 18 U.S.C. §

3553(a). Defendant Thompson is currently serving a combined

240-month term of imprisonment for conspiracy to distribute a

controlled substance, 4 counts of money laundering, and one count

of structuring in case no. 07-cr-30010 and a consecutive 46-month

term of imprisonment after being revoked on his term of supervised

release in this case. In total, Defendant Thompson was sentenced

to 286 months’ imprisonment. Defendant Thompson has been in

custody for 160 months, over 13 years, for his crimes. Defendant

Thompson has not been convicted of a violent crime. Since being

incarcerated, Defendant Thompson has completed dozens of

rehabilitation programs and classes. See Pro Se Motion, d/e 38, p.

14. He has not committed any disciplinary actions since 2017.

BOP has classified Defendant Thompson as minimum security, and

he has been placed at the minimum-security satellite camp at USP

Thomson. The Court has reconsidered the factors in § 3553(a) and

concludes that they entitle Defendant to compassionate release.

     The Court must also consider whether “extraordinary and

compelling reasons warrant such a reduction” and is “consistent

with applicable policy statements issued by the Sentencing


                             Page 7 of 12
     3:92-cr-30065-SEM-TSH # 51   Page 8 of 12




Commission.” 18 U.S.C. § 3582(c)(1)(A).

     The spread of COVID-19 has presented extraordinary and

unprecedented challenges for the country and poses a serious issue

for prisons. Due to the infectious nature of the virus, the Centers

for Disease Control and Prevention (CDC) and state governments

have advised individuals to practice good hygiene and social

distancing and isolation. Social distancing can be difficult for

individuals living or working in a prison.

     While USP Thomson currently has only two active COVID-19

cases, it is possible, and realistically likely, that COVID-19 will

spread further in the prison. See COVID-19 Cases, Federal Bureau

of Prisons, https://www.bop.gov/coronavirus/ (last accessed June

23, 2020). For example, on June 23, 2020, the Bureau of Prisons

reported that it had 1,346 inmate and 172 staff confirmed COVID-

19 active cases. As of that date, 4,955 inmates and 516 staff had

recovered from COVID-19. However, 87 federal inmates and 1 staff

member have died from COVID-19. See id.

     Defendant is a 51-year-old African American male who has

been incarcerated for most of his adult life. His projected release

date is June 13, 2027. Defendant has been diagnosed with the


                             Page 8 of 12
     3:92-cr-30065-SEM-TSH # 51   Page 9 of 12




sickle cell trait and is considered clinically obese as he is 5’6” tall

and 190 lbs. See Adult BMI Calculator, CDC,

https://www.cdc.gov/healthyweight/assessing/bmi/adult_bmi/eng

lish_bmi_calculator/bmi_calculator.html (last accessed June 23,

2020). Individuals with the sickle cell trait may experience harmful

complications from low oxygen levels in the air, dehydration, high

altitudes, and increased pressure it he atmosphere. See Sickle Cell

Trait, CDC, https://www.cdc.gov/ncbddd/sicklecell/traits.html

(last accessed June 23, 2020). Therefore, it is conceivable that a

person with the sickle cell trait may experience serious

complications if diagnosed with COVID-19. Defendant Thompson

also suffers from serious back injuries, previous drug addictions,

and obesity.

     All of these factors increase the serious risks of COVID-19 for

Defendant. See Health Alert for People with Sickle Cell Disease and

their Caregivers, Sickle Cell Disease Association of America, Inc.,

https://www.sicklecelldisease.org/2020/03/17/health-alert-for-

patients-and-caregivers/ (last accessed June 23, 2020) (“The

potential health risk posed by COVID-19 for people with SCD

is a real concern.”); People at Higher Risk, CDC,


                              Page 9 of 12
     3:92-cr-30065-SEM-TSH # 51    Page 10 of 12




https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-at-higher-risk.html (last accessed June 23,

2020) (“People with severe obesity (body mass index [BMI] of 40 or

higher.”); Racial and Ethnic Minority Groups, CDC,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/racial-ethnic-minorities.html (last accessed June 23,

2020) (“Racial and ethnic minority groups are over-represented in

jails, prisons, and detention centers, which have specific risks due

to congregate living, shared food service, and more.”). Therefore,

the Court finds that extraordinary and compelling reasons exist

that warrant a reduction in Defendant Thompson’s sentence.

      The Court also considers whether Defendant is a danger to the

safety of any other person or to the community. See U.S.S.G. §

1B1.13.1 If Defendant quarantines himself at his new place of

residence away from any other household members, that will

diminish the risk of spreading the virus. Otherwise, the Court does

not find that Defendant poses a danger to the community.


1 Section 1B1.13 of the Sentencing Guidelines has not been amended to reflect
the First Step Act’s amendment to 18 U.S.C. § 3582(c)(1)(A). As it stands, §
1B1.13 refers to a reduction “upon the motion of the Director of the Bureau of
Prisoners.” No policy statement provides guidance for when a defendant files a
motion. Nevertheless, the Court considers § 1B1.13.

                               Page 10 of 12
     3:92-cr-30065-SEM-TSH # 51    Page 11 of 12




     The Court, taking all the relevant facts into account, finds that

Defendant has established that there exist extraordinary and

compelling reasons that warrant a reduction in his term of

imprisonment, and the Court finds that compassionate release is

appropriate in this case.

                            III. CONCLUSION

     For the reasons set forth above, Defendant Thompson’s motion

for compassionate release (d/e 43) is GRANTED. The Court

DENIES as MOOT the pro se motion (d/e 38) filed by Defendant

Thompson. The Court hereby reduces Defendant Thompson’s term

of imprisonment from 46 months of imprisonment to one day to be

served consecutive to the sentence imposed in case no. 07-cr-

30010.

     The Bureau of Prisons is ORDERED to release Defendant

within 48 hours of BOP receiving a negative COVID-19 test.2 The

Clerk is DIRECTED to send a copy of this Opinion to the Bureau of

Prisons.




2On June 23, 2020, the Court entered a text order directing the Bureau of
Prisons to administer a COVID-19 test to Mr. Thompson within 24 hours.

                               Page 11 of 12
    3:92-cr-30065-SEM-TSH # 51   Page 12 of 12




ENTER: June 25, 2020
                                 s/ Sue E. Myerscough
                                 SUE E. MYERSCOUGH
                                 UNITED STATES DISTRICT JUDGE




                           Page 12 of 12
